Exhibit 10.12

EXECUTION VERSION

 

 

 

THIRD

LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

among

SBA PROPERTIES, LLC,

SBA SITES, LLC,

SBA STRUCTURES, LLC,

SBA INFRASTRUCTURE, LLC,

SBA MONARCH TOWERS III, LLC,

SBA 2012 TC ASSETS PR, LLC,

SBA 2012 TC ASSETS, LLC,

SBA TOWERS IV, LLC,

SBA MONARCH TOWERS I, LLC,

SBA TOWERS USVI, INC.,

SBA GC TOWERS, LLC,

SBA TOWERS VII, LLC

SBA TOWERS V, LLC

SBA TOWERS VI, LLC

as Closing Date Borrowers,

and

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,

as Servicer on behalf of Deutsche Bank Trust Company Americas, as Trustee

dated as of April 17, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01

  

Definitions.

   2

ARTICLE II

 

2017-1C COMPONENT AND 2017-1R COMPONENT DETAILS

Section 2.01

  

2017-1C Component and 2017-1R Component Details.

   3

ARTICLE III

 

MORTGAGE LOAN INCREASE

Section 3.01

  

Loan Increase.

   5

Section 3.02

  

Use of Proceeds.

   6

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

Section 4.01

  

Representations and Warranties.

   6

Section 4.02

  

Amendments to Exhibits and Schedules to the Loan Agreement.

   6

ARTICLE V

 

AMENDMENTS TO THE LOAN AGREEMENT

Section 5.01

  

Definitions.

   7

Section 5.02

  

Interest.

   7

Section 5.03

  

Payment of Principal and Interest.

   7

Section 5.04

  

Prepayment.

   7

Section 5.05

  

Event of Default.

   8

Section 5.06

  

Cash Management Agreement.

   8

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI GENERAL PROVISIONS

Section 6.01

  

Governing Law.

   8

Section 6.02

  

Severability.

   8

Section 6.03

  

Counterparts.

   8 ARTICLE VII APPLICABILITY OF THE LOAN AGREEMENT

Section 7.01

  

Applicability.

   8

 

-ii-



--------------------------------------------------------------------------------

THIRD LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

THIRD LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT (this “Loan Agreement
Supplement”), dated as of April 17, 2017, and entered into by and among SBA
PROPERTIES, LLC (“SBA Properties”), SBA SITES, LLC, a Delaware limited liability
company (“SBA Sites”), SBA STRUCTURES, LLC, a Delaware limited liability company
(“SBA Structures”), SBA INFRASTRUCTURE, LLC, a Delaware limited liability
company (“SBA Infrastructure”), SBA MONARCH TOWERS III, LLC, a Delaware limited
liability company (“SBA Monarch III”), SBA 2012 TC ASSETS PR, LLC, a Delaware
limited liability company (“SBA TC PR”), SBA 2012 TC ASSETS, LLC, a Delaware
limited liability company (“SBA TC”), SBA TOWERS IV, LLC, a Delaware limited
liability company (“SBA Towers IV”), SBA MONARCH TOWERS I, LLC, a Delaware
limited liability company (“SBA Monarch I”), SBA TOWERS USVI, INC., a U.S.
Virgin Islands corporation (“SBA USVI”), SBA GC TOWERS, LLC, a Delaware limited
liability company (“SBA GC”), SBA TOWERS VII, LLC, a Delaware limited liability
company (“SBA Towers VII”), SBA TOWERS V, LLC, a Delaware limited liability
company (“SBA Towers V”) and SBA TOWERS VI, LLC, a Delaware limited liability
company (“SBA Towers VI” and, collectively with SBA Properties, SBA Sites, SBA
Structures, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers
IV, SBA Monarch I, SBA USVI, SBA GC, SBA Towers VII and SBA Towers V, the
“Closing Date Borrowers” and, each individually, a “Closing Date Borrower”), and
MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as servicer
(the “Servicer”), on behalf of DEUTSCHE BANK TRUST COMPANY AMERICAS, as trustee
(the “Trustee”) under that certain Amended and Restated Trust and Servicing
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Trust Agreement”) dated as of October 15, 2014 among SBA DEPOSITOR
LLC (the “Depositor”), the Servicer and the Trustee.

RECITALS

WHEREAS, the Closing Date Borrowers are the Borrowers under a Second Amended and
Restated Loan and Security Agreement, dated as of October 15, 2014, as
supplemented and amended by the First Loan and Security Agreement Supplement and
Amendment, dated as of October 14, 2015 and the Second Loan and Security
Agreement Supplement, dated as of July 7, 2016 (the “Loan Agreement”), among the
Closing Date Borrowers and the Servicer on behalf of the Trustee;

WHEREAS, pursuant to Section 3.2 of the Loan Agreement, the Closing Date
Borrowers desire to effect a Loan Increase in an amount equal to $800,000,000
(the “Third Mortgage Loan Increase”), in the form of (i) one (1) component in an
amount equal to $760,000,000 designated as the 2017-1C Component (the “2017-1C
Component”) and (ii) one (1) component in an amount equal to $40,000,000
designated as the 2017-1R Component (the “2017-1R Component”), and the Lender
has agreed to the Third Mortgage Loan Increase and to advance the amount of the
Third Mortgage Loan Increase;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, each of the 2017-1C Component and the 2017-1R Component constitutes a
Component as defined in the Loan Agreement;

WHEREAS, the Closing Date Borrowers and the Lender have agreed to certain
amendments to the Loan Agreement in accordance with Section 14.3 thereof;

WHEREAS, the Closing Date Borrowers and the Lender intend these recitals to be a
material part of this Loan Agreement Supplement; and

WHEREAS, all things necessary to make this Loan Agreement Supplement the valid
and legally binding obligation of the Closing Date Borrowers in accordance with
its terms, for the uses and purposes herein set forth, have been done and
performed.

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. All defined terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Loan Agreement. All words
and phrases defined in the Loan Agreement shall have the same meanings in this
Loan Agreement Supplement, except as otherwise appears in this Article. In
addition, the following terms have the following meanings in this Loan Agreement
Supplement unless the context clearly requires otherwise:

“2017-1C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2017-1C Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2017-1C Securities” shall mean the Series 2017-1C securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2017-1C
Component.

“2017-1R Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2017-1R Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2017-1R Securities” shall mean the Series 2017-1R securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2017-1R
Component.

“Additional Closing Date” shall mean April 17, 2017.

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(a)(iv) hereof.

 

-2-



--------------------------------------------------------------------------------

“Component Rate” shall mean, for each of the 2017-1C Component and the 2017-1R
Component, the applicable rate per annum set forth in respect of such Component
in Section 2.01(a)(i) hereof.

“Loan Agreement” shall have the meaning ascribed to it in the Recitals hereto.

“Maturity Date” shall mean the date set forth in Section 2.01(a)(iii) hereof.

“Mortgage File” shall have the meaning ascribed to it in the Trust Agreement.

“Post-ARD Additional Interest Rate” shall have the meaning ascribed to it in
Section 2.01(a)(ii) hereof.

“Third Mortgage Loan Increase” shall have the meaning ascribed to it in the
Recitals hereto.

“Yield Maintenance” shall have the meaning ascribed to it in Section 2.01(a)(iv)
hereof.

Words importing the masculine gender include the feminine gender. Words
importing persons include firms, associations and corporations. Words importing
the singular number include the plural number and vice versa. Additional terms
are defined in the body of this Loan Agreement Supplement.

In the event that any term or provision contained herein with respect to the
2017-1C Component or the 2017-1R Component shall conflict with or be
inconsistent with any term or provision contained in the Loan Agreement, the
terms and provisions of this Loan Agreement Supplement shall govern.

ARTICLE II

2017-1C COMPONENT AND 2017-1R COMPONENT DETAILS

Section 2.01 2017-1C Component and 2017-1R Component Details. (a) Except as
otherwise set forth below, each of the 2017-1C Component and the 2017-1R
Component authenticated and delivered under this Loan Agreement Supplement shall
consist of one (1) Component having:

(i) The designation, the initial Component Principal Balance and the Component
Rate set forth below.

 

Component

   Initial Component
Principal Balance      Component Rate  

2017-1C Component

   $ 760,000,000        3.168 % 

2017-1R Component

   $ 40,000,000        4.459 % 

 

-3-



--------------------------------------------------------------------------------

(ii) With respect to the 2017-1C Component only, Post-ARD Additional Interest
Rate determined by the Servicer to be the greater of (i) five percent (5%) and
(ii) the amount, if any, by which the sum of the following exceeds the Component
Rate for the 2017-1C Component: (x) the yield to maturity (adjusted to a
“mortgage equivalent basis” pursuant to the standards and practices of the
Securities Industry Association) on the Anticipated Repayment Date for the
2017-1C Component, of the United States Treasury Security having a term closest
to ten (10) years plus (y) 1.30% plus (z) five percent (5%). No Post-ARD
Additional Interest will accrue with respect to the 2017-1R Component.

(iii) A Maturity Date which is the Due Date occurring in April 2047 or such
earlier date on which the final payment of principal of the Notes becomes due
and payable as provided in the Loan Agreement, whether at such Maturity Date, by
acceleration, or otherwise.

(iv) With respect to the 2017-1C Component only, Yield Maintenance in an amount
equal to the excess, if any, of (i) the present value as of the date of
prepayment (by acceleration or otherwise) of all future installments of
principal and interest that the Closing Date Borrowers would otherwise be
required to pay on the 2017-1C Component (or portion thereof) on the related Due
Date from the date of such prepayment to and including the first Due Date that
occurs twelve months prior to the Anticipated Repayment Date for the 2017-1C
Component absent such prepayment, assuming the entire unpaid Principal Amount of
the 2017-1C Component is required to be paid on such Due Date, with such present
value determined by the use of a discount rate equal to the sum of (x) the yield
to maturity (adjusted to a “mortgage equivalent basis” pursuant to the standards
and practices of the Securities Industry Association), on the Due Date relating
to the date of such prepayment, of the United States Treasury Security having
the maturity closest to the Distribution Date that occurs twelve months prior to
the Assumed Final Distribution Date related to the Due Date in April 2022 (such
date with respect to each of the 2017-1C Component and the 2017-1R Component,
the “Anticipated Repayment Date”) for the 2017-1C Component plus (y) 0.50% over
(ii) the Component Principal Balance of the 2017-1C Component (or portion
thereof) on the date of such prepayment. No Yield Maintenance is payable in
connection with any prepayment of the 2017-1C Component that occurs less than
twelve months prior to the Anticipated Repayment Date for the 2017-1C Component.
No Yield Maintenance is payable in connection with any repayment of the 2017-1R
Component at any time.

(v) Interest shall accrue on each of the (i) 2017-1C Component and the
corresponding 2017-1C Note and (ii) 2017-1R Component and the corresponding
2017-1R Note, from and including the Additional Closing Date.

 

-4-



--------------------------------------------------------------------------------

(b) There are no scheduled principal payments in respect of either the 2017-1C
Component or the 2017-1R Component, and the Closing Date Borrowers shall not be
required to pay any principal of the 2017-1C Component or the 2017-1R Component
prior to the Anticipated Repayment Date, other than after the occurrence and
during the continuation of an Amortization Period or an Event of Default as
provided in the Loan Agreement or as otherwise required under the terms of the
Loan Documents.

ARTICLE III

MORTGAGE LOAN INCREASE

Section 3.01 Loan Increase. (a) Pursuant to Section 3.2 of the Loan Agreement,
the Lender and the Closing Date Borrowers agree to the Third Mortgage Loan
Increase corresponding to the 2017-1C Component and the 2017-1R Component.

(b) On the Additional Closing Date, each Closing Date Borrower shall execute and
deliver to the Trustee (i) a promissory note payable to the order of the Trustee
evidencing the 2017-1C Component, in the initial principal amount equal to
$760,000,000 (the “2017-1C Note”) and (ii) a promissory note payable to the
order of the Trustee evidencing the 2017-1R Component, in the initial principal
amount equal to $40,000,000 (the “2017-1R Note”). Each of the 2017-1C Note and
the 2017-1R Note shall bear interest on the unpaid principal amount thereof at
the applicable Component Rate set forth in respect of such Component in
Section 2.01(a)(i) hereof and mature on the Maturity Date set forth in
Section 2.01(a)(iii) hereof.

(c) The Closing Date Borrowers hereby agree that they will deliver to and
deposit with, or cause to be delivered to and deposited with, the Servicer, on
or before the Additional Closing Date (or, if any of the following items are not
in the actual possession of the Closing Date Borrowers, as soon as reasonably
practical, but in any event within 90 days after the Additional Closing Date):
(i) the documents with respect to the Third Mortgage Loan Increase required for
the Mortgage File (other than the 2017-1C Note and the 2017-1R Note referred to
in Section 3.01(b) hereof) and (ii) originals or copies of all other documents,
certificates and opinions in the possession or under the control of the Closing
Date Borrowers with respect to the Third Mortgage Loan Increase that are
necessary for the ongoing servicing and administration of the Loan.

(d) The Closing Date Borrowers hereby represent and warrant to the Lender that
each condition of Section 3.2 of the Loan Agreement in respect of the Third
Mortgage Loan Increase has been satisfied, as of the Additional Closing Date,
including the delivery to:

(i) the Servicer of an opinion of counsel satisfying the requirements of
Section 3.2(A)(vi) of the Loan Agreement;

(ii) the Trustee of the list required to be delivered pursuant to
Section 3.2(A)(x) of the Loan Agreement of the Mortgaged Sites encumbered by
Deeds of Trust being amended in connection with the Third Mortgage Loan
Increase, identified by Site number, together with such other information with
respect to such Mortgaged Sites as shall have been reasonably requested by the
Trustee; and

(iii) the Servicer of an Officer’s Certificate dated as of the Additional
Closing Date to the effect set forth in Section 3.2(B) of the Loan Agreement.

 

-5-



--------------------------------------------------------------------------------

(e) The parties hereto agree that the Additional Closing Date is an Allocated
Loan Amount Determination Date, pursuant to Section 11.8 of the Loan Agreement,
the Servicer has determined the Allocated Loan Amounts for each Site after
giving effect to the Third Mortgage Loan Increase, as described herein, based on
information provided to it by the Manager, and until any subsequent Allocated
Loan Amount Determination Date, such Allocated Loan Amounts shall be as set
forth on Exhibit B hereto.

Section 3.02 Use of Proceeds. The proceeds from the sale of the 2017-1C
Securities and the 2017-1R Securities shall be used to fund the Third Mortgage
Loan Increase and the proceeds of the Third Mortgage Loan Increase shall be used
to (i) prepay the 2012-1C Component, including accrued and unpaid interest
thereon, (ii) pay all recording fees and taxes, reasonable out of pocket costs
and expenses incurred by the Lender, including reasonable legal fees and
expenses of counsel to the Lender, and other costs and expenses approved by the
Lender (which approval will not be unreasonably withheld or delayed) related to
the 2017-1C Component and the 2017-1R Component; (iii) pay all fees and expenses
incurred by the Closing Date Borrowers; and (iv) make a cash distribution to the
Guarantor.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

Section 4.01 Representations and Warranties. (a) Each Closing Date Borrower
hereby represents and warrants to the Lender that, as to itself and its Sites,
each of the representations and warranties set forth in Article IV of the Loan
Agreement is true as of the Additional Closing Date.

(b) Each of the Closing Date Borrowers hereby represents and warrants to the
Lender that each condition of Section 3.2 of the Loan Agreement and Section 3.25
of the Trust Agreement have been satisfied as of the Additional Closing Date.

Section 4.02 Amendments to Exhibits and Schedules to the Loan Agreement.

(a) The parties hereto agree that Exhibits B, C and D of the Loan Agreement are
hereby deleted in their entirety and replaced by Exhibits B, C and D hereto.

(b) The parties hereto agree that Schedules 4.25, 4.26 and 4.27 of the Loan
Agreement are hereby deleted in their entirety and replaced by Schedules 4.25,
4.26 and 4.27, respectively, hereto.

 

-6-



--------------------------------------------------------------------------------

ARTICLE V

AMENDMENTS TO THE LOAN AGREEMENT

Section 5.01 Definitions. The parties hereto agree that each of the following
definitions are hereby incorporated in alphabetical order into Section 1.1 of
the Loan Agreement, and if such definition is already found in Section 1.1 of
the Loan Agreement, hereby replaces it in its entirety:

“Debt Service Coverage Ratio” or “DSCR” as of any date of determination means
the Net Cash Flow for the Sites divided by the amount of interest, Servicing
Fees and Trustee Fees that the Borrowers will be required to pay over the
succeeding twelve (12) months on the Principal Amount of the Loan (excluding any
Post-ARD Additional Interest, interest on the Components corresponding to any
Series of Risk Retention Securities or Value Reduction Accrued Interest),
determined without giving effect to any reduction in interest due to any Value
Reduction Amount.

“Monthly Tenant Debt Service Coverage Ratio” means, as of the last day of any
calendar month, (a) the excess of (i) the Annualized Run Rate Net Cash Flow for
all Sites over (ii) the Non-Monthly Tenant Annualized Run Rate Revenue for all
Non-Monthly Tenants divided by (b) the amount of interest, Servicing Fees and
Trustee Fees that the Borrowers will be required to pay over the succeeding
twelve (12) months on the Principal Amount of the Loan (excluding any Post-ARD
Additional Interest, interest on Components corresponding to any Series of Risk
Retention Securities or Value Reduction Accrued Interest), determined without
giving effect to any reduction in interest due to any Value Reduction Amount.

“Risk Retention Securities” has the meaning set forth in the Trust Agreement.

Section 5.02 Interest. The parties hereto agree that Section 2.2(A) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

(A) Rate of Interest. The outstanding principal balance of each Component of the
Loan shall bear interest for each Interest Accrual Period at a rate per annum
equal to the lesser of (i) the Component Rate, plus, following the Anticipated
Repayment Date for such Component (other than any such Component corresponding
to any Series of Risk Retention Securities), the Post-ARD Additional Interest
Rate for such Component and (ii) the Maximum Rate.

Section 5.03 Payment of Principal and Interest. The parties hereto agree that
Section 2.4(A)(ii) of the Loan Agreement is hereby amended by adding the
following provision at the end of such section:

Notwithstanding the foregoing, no Post-ADR Additional Interest shall accrue on
any Component corresponding to any Series of Risk Retention Securities.

Section 5.04 Prepayment. The parties hereto agree that Section 2.6(A) of the
Loan Agreement is hereby amended by inserting the following new subclause
(ii) into the first sentence thereof and renumbering the following subclauses
accordingly:

(ii) in respect of any Component corresponding to any Series of Risk Retention
Securities,

 

-7-



--------------------------------------------------------------------------------

Section 5.05 Event of Default. The parties hereto agree that Section 8.1(A) of
the Loan Agreement is hereby amended and restated in its entirety as follows:

(A) Scheduled Payments. Failure of the Borrowers to pay any principal or
interest on the Loan (other than interest on any Component corresponding to any
series of Risk Retention Securities) when the same is due under this Loan
Agreement, the Notes, or any other Loan Documents; or

Section 5.06 Cash Management Agreement. The parties hereto agree that the
reference to “items (iii) and (x) through (xiii) of Section 3.3(a) of the Cash
Management Agreement” in Sections 2.04(C), 6.01(B) and 7.01 of the Loan
Agreement shall be deleted and replaced by a reference to “items (iii) and (x)
through (xvii) of Section 3.3(a) of the Cash Management Agreement.”

ARTICLE VI

GENERAL PROVISIONS

Section 6.01 Governing Law. THIS LOAN AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE CLOSING
DATE BORROWERS IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY NEW YORK STATE
COURT OR UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
IN RELATION TO THE LOAN AGREEMENT, THIS LOAN AGREEMENT SUPPLEMENT OR THE OTHER
LOAN DOCUMENTS.

Section 6.02 Severability. In case any provision in this Loan Agreement
Supplement shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 6.03 Counterparts. This Loan Agreement Supplement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such respective counterparts shall together constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Loan Agreement Supplement in Portable Document Format (PDF) or by
facsimile transmission shall be as effective as delivery of a manually executed
original counterpart of this Loan Agreement Supplement.

ARTICLE VII

APPLICABILITY OF THE LOAN AGREEMENT

Section 7.01 Applicability. The provisions of the Loan Agreement are hereby
ratified, approved and confirmed, as supplemented and amended by this Loan
Agreement

 

-8-



--------------------------------------------------------------------------------

Supplement. The representations, warranties and covenants contained in the Loan
Agreement (except as expressly modified herein) are hereby reaffirmed with the
same force and effect as if fully set forth herein and made again as of the
Additional Closing Date.

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Closing Date Borrowers and the Servicer on behalf of the
Trustee have caused this Loan Agreement Supplement to be duly executed by their
respective officers, thereunto duly authorized, all as of the day and year first
above written.

 

SBA PROPERTIES, LLC, as Closing Date Borrower     SBA SITES, LLC, as Closing
Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA STRUCTURES, LLC, as Closing Date Borrower     SBA
INFRASTRUCTURE, LLC, as Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA MONARCH TOWERS III, LLC, as Closing Date Borrower     SBA
2012 TC ASSETS PR, LLC, as Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA 2012 TC ASSETS, LLC, as Closing Date Borrower     SBA TOWERS
IV, LLC, as Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel

 

Signature Page for Third Loan Supplement and Amendment



--------------------------------------------------------------------------------

SBA MONARCH TOWERS I, LLC, as Closing Date Borrower     SBA TOWERS USVI, INC.,
as Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA GC TOWERS, LLC, as Closing Date Borrower     SBA TOWERS VII,
LLC, as Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA TOWERS V, LLC, as Closing Date Borrower     SBA TOWERS VI,
LLC, as Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel

 

Signature Page for Third Loan Supplement and Amendment



--------------------------------------------------------------------------------

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Servicer
By:  

/s/ David A. Eckels

  Name:   David A. Eckels   Title:   Senior Vice President

 

Signature Page for Third Loan Supplement and Amendment